Citation Nr: 0613991	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
from an initial grant of service connection for residuals of 
left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served periods of active duty for training from 
February 1991 to August 1991 and from August 2000 to March 
2001.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDINGS OF FACT

1.  Objective evidence based upon physical examinations of 
the veteran indicates that the veteran has a barely 
detectable scar from his November 2000 left inguinal hernia 
surgery, no bulge, no recurrent hernia, and the veteran has 
tenderness near the area of the hernia scar and in his left 
testicle.    

2.  The veteran reports that he always experiences pain that 
he quantifies as 5 on a scale of 1 to 10, but if he does any 
kind of physical activity, the pain level increases to a 
range of 8 to 10.  


CONCLUSION OF LAW

Criteria have not been met for a disability rating in excess 
of 10 percent from an initial grant of service connection for 
residuals of left inguinal hernia.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, and §§ 3.321, 4.1, 4.2, 4.3, 
4.114, 4.124, 4.124, 4.124a, and Diagnostic Codes 7338 and 
8530 (2005).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While on active duty for training, the veteran incurred a 
left inguinal hernia and he underwent surgery to remedy it in 
November 2000.  He was granted service connection for that 
hernia in August 2003 and a noncompensable rating (that is, a 
rating of zero percent) was assigned.  The veteran appealed 
the initial disability evaluation and, in January 2004, on 
the basis of his pain, his disability rating was increased to 
10 percent, effective from the date of the veteran's claim 
(January 30, 2003).  The disability evaluation remains before 
the Board on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal). The 
veteran is seeking a further increase in this appeal.   

The severity of a service-connected disability is determined 
by the application of rating criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R., Part 4.  
38 C.F.R. § 3.321.  Separate diagnostic codes identify 
various disabilities, and schedules establishing each code's 
rating criteria are based upon the average impairment in 
earning capacity in civil occupations resulting from such 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
 
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2.  And where, as here, 
entitlement to compensation has been established but a higher 
initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).   

The criteria of Diagnostic Code 7338 are used to rate 
inguinal hernia disabilities.  38 C.F.R. § 4.114 (Rating 
Schedule--Digestive System).  That diagnostic code provides 
that a noncompensable rating is assigned when the inguinal 
hernia is either: (1) small, reducible, or without true 
hernia protrusion or (2) not operated on, but remediable.  
The veteran's post-operative condition does not fit that 
criteria because his hernia no longer exists.  Since his 
hernia is service-connected, however, a noncompensable rating 
was assigned under Diagnostic Code 7338.  

A 10 percent disability rating is available under Diagnostic 
Code 7338 if the hernia is (1) post-operative, (2) recurrent, 
(3) readily reducible, and (4) well supported by truss or 
belt.  Since none of the medical examiners have found that 
the veteran's hernia is recurrent, the veteran does not meet 
the criteria for a 10 percent rating.  

The 30 percent disability rating under Diagnostic Code 7338 
requires either: (1) a small, post-operative, recurrent 
hernia that is not well supported by a truss or belt or that 
is not readily reducible or (2) an unoperated irremediable 
hernia not well supported by a truss or belt or that is not 
readily reducible.  Similarly, the 60 percent rating requires 
a large, postoperative, recurrent hernia.  The veteran's 
noncompensable rating cannot be increased under Diagnostic 
Code 7338 because no hernia currently exists.      

Since the veteran has repeatedly reported experiencing pain, 
and since the diagnostic codes for the disorders of the 
digestive system (found in 38 C.F.R. §§ 4.110 to 4.114) do 
not contain a specific rating with respect to pain, the 
Decision Review Officer turned to the diagnostic codes for 
neurological conditions and assigned a 10 percent rating for 
pain under Diagnostic Code 8530 (paralysis of the 
ilio-inguinal nerve).  38 C.F.R. § 4.124a.  That diagnostic 
code has a noncompensable rating for mild or moderate 
paralysis of the ilio-inguinal nerve and a 10 percent rating 
for severe or complete paralysis of that nerve.  Since the 
veteran was assigned the highest rating under that diagnostic 
code, his disability rating cannot be increased under 
Diagnostic Code 8530.  

No other neurological diagnostic code can be applied to 
increase the veteran's disability rating.  When there is dull 
and intermittent pain, without evidence of tic douloureux or 
trifacial neuralgia (which are not present here), the 
regulations for neuralgia look to the rating for moderate, 
incomplete paralysis of the particular nerve.  38 C.F.R. 
§ 4.124.  Since moderate paralysis of the ilio-inguinal nerve 
under Diagnostic Code 8530 is a noncompensable rating, the 
veteran's disability rating cannot be increased under the 
regulations governing neuralgia. 

Similarly, when neuritis is characterized by sensory 
disturbances and constant pain that is, at times, 
excruciating, the regulations provide that the rating for 
severe, incomplete paralysis of the particular nerve is to be 
assigned.  38 C.F.R. § 4.123.  Diagnostic Code 8530 provides 
for a 10 percent rating for severe to complete paralysis of 
the ilio-inguinal nerve, which is the rating that was 
assigned here.  Thus, no increased rating is warranted.  

In addition, at no time after the effective date of the 
veteran's service connection has his disability met the 
criteria for a rating higher than 10 percent, making staged 
ratings under Fenderson, supra, inappropriate.  

The veteran and his representative argue that the schedular 
criteria are inadequate in his case because he is 
experiencing severe pain.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  Extra-schedular evaluations are 
appropriate only when the case presents such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. Id.

The schedular evaluations in this case, however, are not 
inadequate.  Higher ratings for the veteran's noncompensable 
hernia disability--up to 60 percent--are assignable pursuant 
to the regulations when symptoms relating to a recurrent 
inguinal hernia are present.  The veteran simply does not 
have a recurrent hernia.  Moreover, with respect to the 
symptoms the veteran complains of, the regulations provide a 
rating for when there is constant pain relating to the 
ilio-inguinal nerve that at times is excruciating-it is the 
10 percent rating currently assigned to the veteran.    

In any event, no evidence of an exceptional disability 
picture is found in this case.  Since his surgery to repair 
his inguinal hernia, the veteran has not required any 
hospitalization, let alone "frequent" hospitalization, so 
that factor is not present.  


Nor does the evidence show that his hernia disorder markedly 
interferes with his employment.  There is evidence about 
three employers in the record.  Sometime before the May 2005 
hearing, one employer had been closed by the state for 
failure to comply with the law governing residential homes.  
Nevertheless, in a May 2005 letter, that former employer 
indicated that since January 2005, the veteran had been a 
valued employee at their establishment.  The letter noted 
that the veteran had been found doubled over in pain while 
participating in some client activities and some clients had 
reported that the veteran appeared to be hurt during 
organized facility activities.  The letter concluded that the 
employer was uncertain if allowing the veteran to return to 
work once it resumed business would be in the company's best 
interest.  Yet, the veteran had lost that job not because of 
his disability, but because the employer had been closed by 
the state.  And the letter makes clear that even that former 
employer had not clearly decided it would not rehire the 
veteran.  This speculative correspondence about an uncertain 
event in the future is not evidence of marked interference 
with employment.  

Another employer wrote two letters.  The February 2004 letter 
indicated that the veteran was an excellent employee who was 
very therapeutic with the children in the residential home.  
That employer informed VA that the veteran would in the near 
future become a residential manager for them, which would 
require no physical or strenuous involvement.  But the 
veteran quit that position because of some problems with the 
past director.  In a May 2005 letter, the employer stated 
that when the veteran sought to be re-hired for an 
administrative position, he was told that because the law now 
required people in positions of non-direct care to have more 
education than the veteran has, in order to become a trainee, 
he would have to show that he was enrolled in a higher-
education program.  The employer explained that this would 
benefit the veteran by removing him from a strenuous direct 
care position to a position more suitable to accommodate his 
physical condition; and it would benefit the employer by 
letting it keep a valuable asset to its organization and the 
clients it serves.  That employer did not say it would not 
re-hire the veteran in the position he had previously held 
and enjoyed.  What is preventing the veteran from taking the 
administrative position is that he has not enrolled in a 
higher-education program required for that new position.  
This is not evidence of how the veteran's disability markedly 
interfered with his employment. 


The third employer is a temp agency.  The veteran testified 
that after he had to leave an assignment at a shingle factory 
because it caused him too much pain, the temp agency stopped 
sending the veteran for manufacturing jobs.  There is no 
evidence about whether the temp agency has other types of 
jobs available or how the veteran pursues other placement 
through them.  

The evidence about these three employers shows that the 
veteran's pain affects his employment, but it does not 
demonstrate that it markedly interferes with his employment.  
This is not an exceptional case that renders application of 
the schedular evaluations inadequate; thus, extra-schedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

Finally, since the preponderance of the evidence is against 
the claim for an increased rating, there is no doubt to be 
resolved. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's March 2003 and December 2004 letters describing the 
evidence needed to support the veteran's claim were timely 
mailed well before November 2005 supplemental statement of 
the case.  The March 2003 letter described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  The December 2004 letter also explicitly asked the 
veteran to send VA whatever evidence he had pertaining to his 
claim.  The RO's letters did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection for an 
inguinal hernia disability.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (since the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  This 
veteran, however, was not harmed by those omissions because 
the text for Diagnostic Codes 7338 and 8530 was reproduced 
for the veteran in the October 2003 statement of the case (in 
which the RO discussed their applicability to his claim) and 
his disability rating was made effective as of the earliest 
date possible-the filing date of the claim.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and all other medical 
records authorized by the veteran and holding a hearing so 
that the veteran could present sworn testimony.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of left inguinal hernia is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


